Citation Nr: 0301933	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  98-15 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from April 
1987 to August 1991, as well as periods of active duty with 
the Army National Guard.  He was on active duty for training 
(ACDUTRA) on July 25 and 26, 1992.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1997 rating decision by the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
unappealed rating decision in 1993 had previously denied 
service connection for a low back disability.  In February 
2002 (with June 2002 and August 2002 follow-up), the Board, 
finding that new and material evidence had been submitted (to 
reopen the claim), arranged for further development of the 
evidence.


FINDING OF FACT

The evidence is in a state of approximate equipoise regarding 
the question of whether the veteran's current low back 
disorder is related to his military service.


CONCLUSION OF LAW

Service connection for a low back disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 
The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claim has been 
considered on the merits.  The record includes VA treatment 
and examination reports, and private treatment records.  The 
appellant was notified of the applicable laws and 
regulations.  The rating decision, the statement of the case, 
and the supplemental statements of the case have informed him 
what he needs to establish entitlement to the benefit sought 
and what evidence VA has obtained.  Further, the Board has 
undertaken development three times, and each time has 
notified the veteran of exactly what information he was 
required to provide and what evidence VA would obtain on his 
behalf, as well as of the development results.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran alleges that he first injured his back on active 
duty.  He then re-injured his back in 1992 while on ACDUTRA.

A copy of a Texas Army National Guard memorandum, dated in 
August 1992 and signed by the veteran's commanding officer, 
notes that the veteran reported that he injured his back on 
ACDUTRA on July 26, 1992.  He reported that the back injury 
was first sustained while on active duty.  He was sent to the 
Battalion physician.  He reported that he first injured his 
back three years prior, on active duty.  He re-injured it 
during drill on July 26, 1992, and had been in pain since.  
On examination, rotation was limited, and the veteran could 
not touch his toes.  Chronic lower back pain, with acute 
exacerbation of symptoms, was diagnosed.  Private hospital 
evaluation noted muscle strain with an L5 disc herniation.

On November 1992 VA orthopedic examination, the veteran 
reported that he first injured his back during a training 
exercise at Scofield Barracks in 1989.  He had recurrent 
problems after that, and sought treatment approximately every 
six months.  He reported that he was fine until August 1992, 
when he awoke with back pain.  The diagnosis was chronic 
recurrent lumbosacral discomfort without historical or 
clinical evidence to suggest any neurological impairment.
In August 1993, the Houston RO denied service connection for 
a low back disorder, based on the foregoing evidence.

VA treatment records from March 1996 to May 1997 reveal 
complaints of lower back pain "since service off and on."  
Lumbosacral strain was diagnosed in May 1996.  X-rays showed 
degenerative changes from L3 to L5, and decreased disc space 
at L4-L5.

Private treatment records from January 1999 reveal complaints 
of back pain following lifting .  An acute lumbar sprain was 
diagnosed.  In May 1999, the veteran reported back pain 
following rug shampooing.  He stated that he had a lumbar 
strain in the past, including in service.  The diagnosis was 
chronic lumbar sprain and back pain.

The veteran's service medical records were certified 
unavailable in August 2000.  However, the Texas Army National 
Guard was able to verify the veteran's dates of service and 
his ACDUTRA dates.

VA treatment records from May 1999 to November 2002 reveal 
continued complaints of low back pain.  The veteran had pain 
after gardening in July 2000.  A July 2000 MRI showed disc 
protrusion at L4-L5 with nerve root compression at L5, and 
arthritic changes.  He reported a history of low back pain, 
and was treated repeatedly for acute exacerbations of pain 
following chores or work.  He stated that he injured his back 
in a fall in 1989 or 1990, and had chronic back pain since 
then.

On January 2003 VA orthopedic examination, the veteran 
reported that he first injured his back in service while 
playing football.  No records reflecting this were of record, 
but documents did show treatment for a back injury in August 
1992 while on ACDUTRA.  X-rays showed decreased height at L5-
S1 with osteophyte formation.  Degenerative disc joint 
disease at L5-S1, and intermittent radiculitis degenerative 
disc disease at L5-S1 were diagnosed.  The examiner opined 
that it would be speculative to state whether the veteran's 
current low back disability is consistent with the veteran's 
account of in-service or ACDUTRA injuries.  However, he added 
that the veteran's allegations were plausible, and there was 
evidence of continuous treatment beginning soon after 
discharge from service.  "[T]he veteran's injury appears 
plausible and is likely associated with Army National Guard 
activities...." 

Analysis

Although the RO determined in an October 2001 supplemental 
statement of the case that new and material evidence had been 
submitted to reopen the claim of service connection for a low 
back disorder, the Board has a separate jurisdictional 
responsibility to consider that threshold issue.  Jackson v. 
Principi, 165 Fed. 3d 1366 (2001).  Here, the Board had 
agreed that the veteran has submitted evidence which was not 
previously of record and bore substantially and directly on 
the issue of service connection; and that the claim was 
properly reopened.  38 U.S.C.A. § 7105, 38 C.F.R. § 3.156.  
Accordingly, further indicated development was arranged.

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West 12 Vet. App. 247, 253 (1999). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  This benefit of the doubt rule 
applies to each issue of the claim.

Here, there is ample evidence of a current low back 
disability.  The veteran has low back joint and disc 
pathology.  While the veteran's service medical records are 
not available, there is documentation from the Texas Army 
National Guard supporting his allegation of a July 26, 1992, 
injury while on ACDUTRA.  A contemporaneous memorandum from 
his commanding officer and medical treatment records 
corroborate his claim.  Further, his ACDUTRA status on the 
dates in question has been verified.  The Board finds that an 
injury of the veteran's low back occurred while he was on 
ACDUTRA.  ACDUTRA is qualifying service.  38 C.F.R. § 3.6.

Finally, a VA examiner found in January 2003 that it was 
"plausible" and "likely" that the veteran's current low 
back disability is related to his active duty injury.  This 
is the sole nexus opinion of record, and the doctor recited 
the reasons and bases for his opinion.  While the examiner 
could not say with certainty that the veteran's current 
disability is related to his in-service injury, all 
reasonable doubt must be resolved in the favor of the 
veteran.  38 U.S.C.A. § 5107(b).  Doing so, the Board 
concludes that there is an etiological relationship between 
the veteran's current, chronic low back disorder and his 
military service, and that service connection for the current 
low back disorder is warranted.


ORDER

Service connection for a low back disorder is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

